Citation Nr: 1720491	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with depression.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The November 2009 rating decision found that new and material evidence had not been received to reopen the claims for service connection for hearing loss and tinnitus, and the March 2014 rating decision granted service connection for PTSD with depression, assigning a 50 percent rating effective October 16, 2007.

The Veteran was denied service connection for hearing loss and tinnitus in a May 2006 rating decision.  As such, the Board must determine whether new and material evidence has been submitted to reopen these claims for service connection prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a videoconference hearing before the undersigned in January 2017, and a transcript of that hearing is of record.

Finally, in the Board hearing, the Veteran alleged that he was working only part-time and earned an annual amount below the poverty level that would qualify him for a TDIU.  Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.

The issues of service connection for hearing loss and tinnitus, an increased rating for PTSD with depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2006, the RO denied service connection for hearing loss and tinnitus.  The Veteran was notified of this decision and he did not perfect an appeal.

2.  Evidence received since the May 2006 decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is reopening the claims for service connection for hearing loss and tinnitus, the claims to reopen are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to these claims.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Veteran first applied for service connection for hearing loss and tinnitus in September 2005.  His claim was disallowed by a May 2006 rating decision because STRs did not show evidence of hearing loss or tinnitus, there was no evidence of a current disability, and there was no evidence of a link between the claimed disabilities and the Veteran's military service.  The Veteran did not appeal the determination and it became final.

Evidence received in support of his request to reopen the claims for service connection include the Veteran's testimony at the Board hearing and an August 2014 VA audiological examination report.  The Veteran testified that in Vietnam, he was in an aviation support helicopter unit, which flew many combat assaults of out of Buon Me Thuot.  He indicated that his job in Vietnam included border security, and that he was exposed regularly to helicopters, rocket attacks, and artillery noises.  He also indicated that his hearing had worsened since the audiological examination in August 2014, which found that the Veteran did not have a hearing loss disability for VA purposes in his right ear and that the left ear results were not valid.  The examiner also indicated that the tinnitus was at least as likely as not a symptom of the Veteran's hearing loss.  Accordingly, presumed credible, new and material evidence has been received and the claims are reopened.


ORDER

New and material evidence having been received, the appeal to reopen service connection for hearing loss is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.


REMAND

Review of the record reflects that further development is necessary on the claims regarding hearing loss, tinnitus, PTSD, and a TDIU.

With regard to the claim for service connection for hearing loss, the Veteran underwent a VA hearing loss and tinnitus examination in August 2014.  Examination results indicated that the Veteran did not have right ear hearing loss to an extent recognized as a disability for VA purposes, and the left ear results were not valid for rating purposes.  In the January 2017 Board hearing, however, the Veteran indicated that his hearing had worsened since the time of the examination.  As such, due to evidence of potential worsening, the Veteran should be afforded another VA audiological examination.

With regard to the Veteran's tinnitus claim, the August 2014 VA examiner stated that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  The claim for service connection for tinnitus is therefore inextricably intertwined with the hearing loss claim, and the Board will remand the tinnitus claim to adjudication it at the same time as the hearing loss claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With regard to the claim for an increased rating for PTSD with depression, the Veteran asserted in the January 2017 Board hearing that he was treated for PTSD at a vet center.  He also submitted documentation from J.Y., who indicated that the Veteran had been seen for individual and group counseling at the Los Angeles Veterans Resource Center since April 2009; and from Dr. R.B., who referenced a March 2011 letter written by Dr. M.S. (who worked at the vet center), which does not appear to be included in the claims file.  As such, the AOJ should attempt to associate any relevant non-VA medical treatment records with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2014).

Finally, with regard to the claim for entitlement to a TDIU, as discussed above, the evidence of record raises a claim of entitlement to a TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU, the Board must remand for such action.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any relevant non-VA mental health treatment records, to include any records from the Los Angeles Veterans Resource Center.  

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Send the Veteran a VCAA notice for entitlement to a TDIU and any related development (such as a VA Form 21-8940).

3.  Schedule the Veteran for a VA audiological examination to obtain a medical opinion on whether it is as likely as not (50 percent or greater probability) that any current hearing loss is related to service.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


